

	

		II

		109th CONGRESS

		1st Session

		S. 1732

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Nelson of Nebraska

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the Federal Trade Commission to conduct an

		  inquiry into the retail prices of natural gas and gasoline. 

	

	

		1.Inquiry on gasoline

			 prices

			(a)In

			 generalNot later than 14

			 days after the date of the enactment of this Act, the Federal Trade Commission

			 shall initiate an inquiry into the retail prices of natural gas and gasoline to

			 determine if the prices of natural gas and gasoline (both before and after

			 Hurricane Katrina), including the price of gasoline containing ethanol, is

			 being artificially manipulated by reducing refinery capacity, by speculation in

			 oil market, or by any other form of manipulation.

			(b)ReportNot later than 14 days after the initiation

			 of the inquiry required under subsection (a), the Federal Trade Commission

			 shall report to Congress the results of the inquiry.

			(c)Public

			 meetingNot later than 14

			 days after issuing the report required under subsection (b), the Federal Trade

			 Commission shall hold a public hearing for the purpose of presenting the

			 results of the inquiry.

			(d)Action on price

			 increase

				(1)Finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in natural gas and

			 gasoline prices, including the price of gasoline containing ethanol, is a

			 result of market manipulation, the Federal Trade Commission shall, in

			 cooperation with the attorney general of any affected State, take appropriate

			 action.

				(2)No finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in natural gas and

			 gasoline prices, including the price of gasoline containing ethanol, is not the

			 result of market manipulation, the Federal Trade Commission shall notify the

			 Secretary of Energy. The Secretary shall, not later than 14 days after

			 receiving such notification, decide if expanded use of the Strategic Petroleum

			 Reserve should be implemented to assure adequate supplies of gasoline.

				(e)TerminationThis section shall cease to apply

			 on—

				(1)the date the Federal Trade Commission makes

			 its determination described in subsection (d); or

				(2)if applicable, the date of the decision of

			 the Secretary of Energy under paragraph (2) of such subsection.

				

